     Case 2:18-cr-00019-JAM-KJN Document 77 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cr-0019 JAM KJN P
12                       Respondent,
13           v.                                         ORDER
14    SAMMY DAVID DEWITT MORGAN,
15                       Movant.
16

17          Movant is a federal prisoner proceeding without counsel with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On October 29, 2020, movant filed a

19   motion for reconsideration of the magistrate judge’s order filed October 21, 2020, denying

20   movant’s request to shorten time for respondent to file its response to the § 2255 motion.

21   Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly

22   erroneous or contrary to law.” Id. Upon review of the entire file, the court finds that it does not

23   appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

24          Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 72), the order

25   of the magistrate judge filed October 21, 2020 (ECF No. 71), is affirmed.

26

27

28
                                                        1
     Case 2:18-cr-00019-JAM-KJN Document 77 Filed 12/08/20 Page 2 of 2


 1   DATED: December 7, 2020           /s/ John A. Mendez
 2                                     THE HONORABLE JOHN A. MENDEZ
                                       UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
